Citation Nr: 0940220	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-38 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include depression and anxiety. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

A travel board hearing was held before the undersigned 
Veterans Law Judge (VLJ) in August 2007.  In August 2008, the 
Board remanded the listed issues for additional development.  
The case has since returned to the Board. 

The Board acknowledges that the issues regarding service 
connection for a psychiatric disability were previously 
characterized as service connection for emotional instability 
with a history of psychoneurosis and service connection for 
an acquired psychiatric disorder, to include PTSD and 
depression.  The Board has recharacterized the issues as 
stated above.  In this regard, the Board notes that the claim 
for an acquired psychiatric disorder encompasses the reopened 
claim of service connection for emotional instability and 
history of psychoneurosis.  Further, while service connection 
for an acquired psychiatric disorder requires the 
consideration of the general regulations pertaining to 
service connection, a claim for service connection for PTSD 
is a separate claim and requires consideration of additional 
regulations.  See 38 C.F.R. § 3.304(f) (2008).  The Veteran 
is not prejudiced by this action.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The issues of entitlement to service connection for an 
acquired psychiatric disorder and for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

A pilonidal cyst clearly and unmistakably existed prior to 
service; however, the evidence does not clearly and 
unmistakably show that it was not aggravated during active 
service.  


CONCLUSION OF LAW

Service connection for a pilonidal cyst is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2008).  In light of the favorable decision to grant 
service connection for a pilonidal cyst, any error in the 
timing or content of VCAA notice or assistance with regard to 
this issue is considered moot.

II. Analysis

At the hearing, the Veteran reported that he had the cyst 
before service, but had never had surgery.  He testified that 
he had surgery twice during service and he felt that his 
duties as a mechanic aggravated it.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2008). 
A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2008).  The 
usual effects of medical and surgical treatment having the 
effect of ameliorating disease or other conditions incurred 
before enlistment, including postoperative scars, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b) 
(2008).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  

VA's General Counsel held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear 
and unmistakable evidence (1) that the disease or injury 
existed prior to service and (2) that the disease or injury 
was not aggravated by service.  The claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  VAOGCPREC 3-2003; see 
generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003) 
(the Court raised the question of the proper interpretation 
of sections 1111 and 1153 and the validity of the pertinent 
part of 38 C.F.R. § 3.304(b) under that interpretation).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  The Court held that, in the 
case of wartime service, "it may be overcome only 'where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.'"  Id.; see VAOGCPREC 3- 
2003 (July 16, 2003).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims, which were pending on or filed 
after May 4, 2005.  As the Veteran's claim was pending as of 
that date, the amendment applies.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant, 17 Vet. App. at 131 (2003). 

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153 
(West 2002).

Service treatment records show that on induction examination 
in November 1965, the Veteran reported a cyst on his spine.  
On clinical evaluation, however, the Veteran's spine, skin, 
and anus and rectum were reported as normal.  

The Veteran entered active duty on February 16, 1966 and 
presented on February 22, 1966 with a small, soft, red mass 
in the area of the coccyx.  He reported having the cyst for 6 
years.  Diagnosis was rule out pilonidal cyst.  In June 1966, 
he was seen with complaints of increased symptoms and was 
apparently admitted for surgery.  He was subsequently 
hospitalized from October 1966 to January 1967.  Discharge 
summary includes a diagnosis of chronic pilonidal disease, 
fully healed.  The narrative suggests that the Veteran 
purposely did not take care of the wound because he wanted to 
be disqualified from Vietnam service.  The Veteran was seen 
again in April 1967 at which time the wound was infected and 
draining.  He was rehospitalized in May 1967 and underwent 
excision in June 1967.  The wound was reported as completely 
healed on discharge.  Notes dated in September 1967 indicate 
there were several draining openings and the membrane was 
incised opening the sinus.  On examination for separation in 
January 1968, the Veteran reported having or having had a 
cyst.  The skin, spine, and anus and rectum were again all 
reported as normal on clinical evaluation.  

An October 1968 statement from the Veteran to the Army 
indicates that his physical condition was unchanged and he 
was still taking sitz baths daily.  He also reported an open 
wound at the base of his spine approximately 3 to 4 inches 
long.  A January 1969 statement from Dr. J.W.S. indicates 
that the Veteran had a pilonidal cyst in November 1961.  He 
further stated that the Veteran has had trouble ever since 
the first surgery and that the incision never healed 
properly.  Since February 1968, he had been taking sitz 
baths, using disinfectants, and keeping the incision 
bandaged.  

In an August 1983 letter to his congressman, the Veteran 
reported that he had a pilonidal cyst on the tip of his spine 
when he was drafted.  He reported unsuccessful surgeries 
during service and constant difficulties, pain and distress.  
He noted that he was supposed to go in the Reserves following 
active duty, but was discharged due to the unhealed condition 
of the open wound.  

Private medical records indicate the Veteran underwent 
additional surgery for pilonidal cyst in November 1976.  
Discharge summary notes that the Veteran had surgery in the 
Army that had not completely healed.

VA examination in December 1977 noted a 6 cm vertical scar 
over the coccyx that was intact.  Diagnosis was pilonidal 
cyst status post-operative healed.  

Statements from the Veteran's current and former spouses 
dated in August 2007 indicate that he had problems with the 
cyst following discharge and continuing to date. 

VAMC records dated in July 2006 indicate the Veteran had a 
pilonidal sinus that was draining.  Antibiotics were 
prescribed.  Record dated in January 2009 included an 
assessment of pilonidal sinus, recurrent/chronic.  

The Veteran underwent a VA examination in June 2009.  The 
claims file, to include service records and a copy of the 
remand, was reviewed.  The Veteran reported that he was 
diagnosed with a pilonidal cyst when he was 4 to 5 years old 
and had surgery during service in 1966 and 1967.  He reported 
that he had another surgery in the 1970's.  Subjectively, he 
reported on and off irritation without any evidence of 
discharge and bleeding.  He applies over-the-counter lotion 
locally and it helps to smooth the area.  On physical 
examination, there was a well-healed, nontender pilonidal 
cyst area without any evidence of discharge or bleeding.  
Diagnosis was status post pilonidal cyst without residual.  
The examiner provided the following medical opinion:

I carefully reviewed the veteran's C-
file.  The veteran's pilonidal cyst is 
not increased in severity beyond its 
natural progression during active 
service.  Pilonidal cyst is a chronic and 
recurring infection, and it does not get 
better even with profound medical 
measures without surgery.  The veteran 
has already [had] three pilonidal cyst 
surgeries, and it is now well-healed.  
So, the veteran's disease is not beyond 
its natural progression.  Rather that, it 
is a normal progression of the disease.  

In the present case, the Board finds, as an initial matter, 
that the condition here at issue was not noted at the time of 
the Veteran's examination, acceptance, and enrollment into 
service.  As outlined above, applicable law contemplates that 
something more than a pre-service history be recorded in a 
report of an induction or enlistment examination in order for 
a condition to be deemed "noted," as that term is used in 
38 U.S.C.A. § 1111.  Despite the Veteran's reported history 
of a cyst on his spine, clinical evaluation at the time of 
the induction examination was reported as normal.  Thus, the 
veteran is entitled to the presumption of soundness.

Notwithstanding, the Board finds that the evidence as a whole 
demonstrates that the pilonidal cyst clearly and unmistakably 
existed prior to service.  That is, the Veteran was seen with 
the condition approximately 6 days following entrance on 
active duty and the statement from his own doctor confirms 
the existence of the cyst as early as 1961.  The Veteran has 
also continuously reported the existence of this condition 
prior to service and does not contend otherwise.  Rather, he 
argues aggravation of a pre-existing disability.  

On review, the Board does not find that the evidence clearly 
and unmistakably demonstrates that the Veteran's cyst was not 
aggravated during service.  In making this determination, the 
Board acknowledges the June 2009 VA opinion that the 
Veteran's disability did not increase beyond the natural 
progression during service.  Evidence of record, however, 
shows that following entry onto active duty, the Veteran 
began having increased problems with the cyst and eventually 
underwent surgical correction and extensive hospitalization.  
The January 1969 statement from the Veteran's treating 
physician documents continued problems and suggests that the 
in-service incision never properly healed.  Considering the 
evidence of record, the absence of aggravation is not 
undebatable.  Therefore, service connection for a pilonidal 
cyst is warranted.  


ORDER

Service connection for a pilonidal cyst is granted.  


REMAND

In August 2008, the Board directed that the RO schedule a VA 
examination to determine whether any identified chronic 
psychiatric disorder was related to service, to include 
whether such disorder became manifest prior to active service 
and whether it increased in severity beyond its natural 
progression during service.

The Veteran underwent a VA examination in June 2009.  
Diagnosis was generalized anxiety disorder and depressive 
disorder.  Regarding etiology, the examiner indicated she 
could not resolve the issue without resort to mere 
speculation.  A rationale for the lack of opinion was not 
provided and although the examiner discussed various pre- and 
post-military events, it does not appear that she 
specifically addressed whether the disability pre-existed 
service and if so, whether it increased in severity beyond 
its natural progression during service.  The Board does not 
find the examination sufficiently responsive to the dictates 
of the previous remand and therefore, additional examination 
is needed.  See 38 C.F.R. § 3.159(c)(4) (2008); Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The June 2009 examination also considered whether the Veteran 
met the criteria for a diagnosis of PTSD.  The July 2009 
Supplemental Statement of the Case (SSOC), however, did not 
address the issue of entitlement to service connection for 
PTSD.  Therefore, a remand is required so that the RO can 
consider the examination findings with regard to this issue.  
See 38 C.F.R. §§ 19.31, 19.37 (2008).

Accordingly, the case is REMANDED for the following action:

1.	Return the June 2009 psychiatric 
examination to the examiner who 
conducted the examination for 
additional information and 
clarification.  The claims file must be 
available for review and the examiner 
should indicate whether or not it has 
been reviewed.  

The examiner should be requested to 
state: (a) whether the currently 
diagnosed psychiatric disorders 
(generalized anxiety disorder and 
depressive disorder) or any other 
psychiatric disorder pre-existed 
service; and if so, (2) whether they 
increased in severity beyond their 
natural progression (permanently 
worsened) during active military 
service.  In making this determination, 
the examiner is requested to consider 
and address the February 1966 statement 
from Dr. J.W.S. (indicating he had been 
treating the Veteran since September 
1962 with Stelazine for psychoneuroses 
and extreme nervousness) and the 
October 1966 psychiatric consult.

If the examiner determines that the 
disorders did not pre-exist service, 
he/she should provide an opinion 
regarding whether current diagnoses are 
related to active military service or 
events therein.

If the previous examiner is not 
available, additional examination 
should be conducted that is responsive 
to the questions posed above.  The 
examiner is requested to provide a 
complete rationale for any opinion 
provided.  

2.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement 
to service connection for an acquired 
psychiatric disorder, to include 
depression and anxiety; and entitlement 
to service connection for PTSD.  All 
applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


